DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.
 Election/Restrictions
Newly submitted claim 19 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 19 is a method claim and lacks unity of invention because it shares the same technical feature of claim 1, with claim 19 relying on the apparatus of claim 1. Claim 1 is rejected by Soo/Dudai/Ducharme (see rejection below).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 19 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Amendment
	The amendment filed 07/13/2022 has been entered. Claims 1-3, 6-10, 16, and 18-19 remain pending in the application, claims 4-5, 11-15, and 17 are cancelled, and claim 19 has been withdrawn. Applicant’s amendments to the claims have not overcome each interpretation of rejection previously set forth in the Final Office Action mailed 04/20/2022.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 07/13/2022, with respect to the interpretation of the rejection of claims have been fully considered but they are not persuasive. As stated in the advisory action of 07/28/2022, the mesh band of Soo is shown in Figure 2 as attached to the outside of the intestinal canal, in which the Applicant claims is not. Therefore, the mesh band being located outside would overcome the arguments the Applicant makes in incorporating claim 17 into independent claim 1.
In response to applicant's argument that Ducharme is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Ducharme is reasonably pertinent to the particular problem with which applicant was concerned, namely the use of a scale or mark distinguishable by color enabling an operator to accurately calculate a length of the apparatus when performing an operation. Thus, one of ordinary skill in the art would look to the radiopaque marker of Ducharme and find it reasonable to combine with the apparatus of Soo, since both devices are functionally achieving the same result.
 Additionally, the claims do not recite that the predetermined portion must not make up the entire body, as what is required in Ducharme. Therefore, the predetermined portion may very well be the whole body.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 lines 9-10 “wherein at least one protrusion is formed on one end of the body an at least one insertion hole, into which the protrusion can be coupled, is formed in the other end of the body” should read “wherein at least one protrusion is at one end of the body and at least one insertion hole, into which the protrusion can be coupled, is at the other end of the body” 
Claim 1 lines 11-13 “a scale enabling an operator to accurately calculate a length of the apparatus when performing an operation using the apparatus or a mark distinguishable by color is formed at a predetermined portion of the body” should read “a scale or a mark distinguishable by color is at a predetermined portion of the body, wherein the scale or the mark distinguishable by color enables an operator to accurately calculate a length of the apparatus when performing an operation using the apparatus”
Claim 1 line 14 “a state of wrapping the instrument” should read “the state of wrapping the instrument”
Claim 16 lines 1-2 “a length of the apparatus” should read “the length of the apparatus”
Claim 16 line 2 “a state of wrapping the instrument” should read “the state of wrapping the instrument”
Claim 16 line 6 “a thickness of an intestinal wall” should read “the thickness of the intestinal wall”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-10, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other end of the body" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what type of “end” this is referring to, whether it’s a second end of the body or an opposite end of the body. For the purposes of examination, the Office will interpret the other end to mean a second end. Claims 2-3, 6-10, 16, and 18 are rejected due to their dependency on claim 1.
Claim 1 recites the limitation "the protrusion" in line 10 and “protrusions” in line 17.  The claims earlier recite “wherein at least one protrusion” so it is unclear as to how many protrusions are required. There is insufficient antecedent basis for this limitation in the claim. It is also unclear how there could be a “distance between protrusions” if only one protrusion is being claimed. For the purposes of examination, the Office will interpret the amount of protrusions to be at least two. Claims 2-3, 6-10, 16, and 18 are rejected due to their dependency on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Soo et al. (KR101649351), hereinafter known as “Soo,” in view of Dudai (US PGPub 2009/0306465), and further in view of Ducharme (US PGPub 2008/0287965).
With regards to claim 1, Soo discloses (Figures 1-5) an apparatus (figure 2 – mesh band; paragraph 1) for fixing an instrument installed in an intestinal canal in a state of wrapping the instrument outside the intestinal canal (see figure 2 – mesh is attached to the outside of the intestinal canal) in order to protect an anastomosis region after resection of a tubular internal organ, the apparatus comprising: 
a band-shaped body (figure 2 – mesh) band having a predetermined thickness and width (paragraph 17), wherein 
the body is made of a biodegradable, or absorbent, substance (paragraph 23) or a non-absorbent substance that has no foreign body reaction in a human body (paragraphs 19 and 22), and has low elongation in a longitudinal direction of the body (paragraph 29).  
	Soo discloses a coupling mechanism that is a suture coupling mechanism of the band, but is silent to a coupling mechanism wherein at least one protrusion is formed on one end of the body and at least one insertion hole, into which the protrusion can be coupled, is formed in the other end of the body for coupling opposite ends of the body.  
	However, Ducharme is reasonably pertinent to the particular problem with which the applicant was concerned, namely to couple the band with a protrusion and insertion hole, and Dudai teaches (Figures 1-3B) wherein at least one protrusion 16 is formed on one end of the body 14 and at least one insertion hole 18, into which the protrusion 16 can be coupled, is formed in the other end of the body 14 for coupling opposite ends of the body 14 (paragraph 38).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the suture coupling mechanism of Soo for the protrusions and the insertion holes as taught by Dudai for the purpose of selectively adjusting the apparatus to be fixed in the body at variable lengths.
Soo/Dudai are silent to a scale enabling an operator to accurately calculate a length of the apparatus when performing an operation using the apparatus or a mark distinguishable by color is formed at a predetermined portion of the body.  
However, Ducharme is reasonably pertinent to the particular problem with which the applicant was concerned, namely to accurately calculate a length of the apparatus, and Ducharme teaches (Figures 3A-5) wherein a scale enabling an operator to accurately calculate a length of the apparatus when performing an operation using the apparatus or a mark distinguishable by color is formed at a predetermined portion of the body (paragraphs 22 and 26).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Soo/Dudai to include the mark distinguishable by color as taught by Ducharme for the purpose of ensuring safe use of operation via non-invasively observing and monitoring the band within the patient’s body at predetermined intervals of time or randomly throughout a patient’s course of treatment (Paragraph 26 of Ducharme).
The band of Soo/Dudai/Ducharme disclose a width of the apparatus for fixing the instrument in a state of wrapping the instrument outside the intestinal canal is "WB," "WB" is calculated from a mathematical expression below. 

    PNG
    media_image1.png
    15
    105
    media_image1.png
    Greyscale

where W indicates a distance between protrusions of the instrument and T indicates a thickness of an intestinal wall of the intestinal canal. This is a product-by-process limitation via the mathematical expression needed for the measurement of the apparatus to fix the instrument in a state of wrapping the instrument outside the intestinal canal. The expression calculates the width of the apparatus, the distance between each protrusion, and the thickness of the intestinal wall. The band of Soo/Dudai/Ducharme recites all the structural limitations as the mathematical expression, and therefore reads on the claims as being able to perform the same overall function.
With regards to claim 2, Soo discloses wherein the biodegradable substance comprises at least one of pteroylglutamic acid (PGA), poly lactic acid (PLA), polylactic-co-glycolic acid (PLGA), or palladium oxide (PDO) (paragraph 23).  
With regards to claim 3, Soo discloses wherein the body has an elongation of less than 10% in the longitudinal direction of the body (paragraphs 29 and 56 – tensile change rate of 0.5%, 7.2%, and 5.6% are shown).
With regards to claim 6, Soo discloses wherein width-directional opposite edges of the body of the apparatus are finished in a flexible form so as not to damage 2FPLF-1082USU.S. Pat. App. No. 16/614,982an outer surface of the intestinal canal when coming into contact with the outer surface of the intestinal canal (paragraphs 22 and 24).
With regards to claim 7, Soo discloses wherein round concave and convex portions are formed at the width-directional opposite edges of the body (see annotated figure 5 below).

    PNG
    media_image2.png
    321
    314
    media_image2.png
    Greyscale

With regards to claim 16, Soo/Dudai/Ducharme disclose wherein a length of the apparatus for fixing the instrument in a state of wrapping the instrument outside the intestinal canal is "L," "L" is calculated from a mathematical expression below.
 
    PNG
    media_image3.png
    19
    280
    media_image3.png
    Greyscale

where D indicates a diameter of a portion of the instrument at which the apparatus is mounted, T indicates a thickness of an intestinal wall of the intestinal canal, and H indicates a height of each protrusion of the instrument.  This is a product-by-process limitation via the mathematical expression needed for the measurement of the apparatus to fix the instrument in a state of wrapping the instrument outside the intestinal canal. The expression calculates the length of the apparatus, the diameter of a portion of the instrument at which the apparatus is mounted, the thickness of the intestinal wall, and the height of each protrusion. The band of Soo/Dudai/Ducharme recites all the structural limitations as the mathematical expression, and therefore reads on the claims as being able to perform the same overall function. 
With regards to claim 18, Soo/Dudai/Ducharme disclose wherein both the at least one protrusion (Dudai: 16) and the at least one insertion hole (Dudai: 18) are round in shape so the at least one protrusion is capable of coupling with the at least one insertion hole (Dudai: figures 3A-3B; paragraph 38).
Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Soo/Dudai/Ducharme in view of MacEwan et al. (US PGPub 2013/0197663), hereinafter known as “MacEwan.”
With regards to claim 8, Soo/Dudai/Ducharme disclose the apparatus as claimed in claim 6. Soo/Dudai/Ducharme are silent wherein the width-directional opposite edges of the body are configured in a form in which the width-directional opposite edges are woven at lower density than a central portion of the body.  
However, in the same field of endeavor, MacEwan teaches (Figures 9-10) wherein the width-directional opposite edges of the body are configured in a form in which the width-directional opposite edges are woven at lower density than a central portion of the body (paragraph 71 – “biomedical patch 170 may be produced with various mechanical properties by varying the thickness and/or the fiber density of the biomedical patch 170 by operating electrospinning system 100 for relatively longer or shorter durations”, paragraphs 81 and 88).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Soo/Dudai/Ducharme for the varying density properties as taught by MacEwan for the purpose of enhancing cellular migration and infiltration at the peripheral edge and prohibiting cellular migration and infiltration towards the center (paragraph 81 of MacEwan).
	With regards to claim 9, Soo/Dudai/Ducharme disclose the apparatus as claimed in claim 6. Soo/Dudai/Ducharme are silent wherein predetermined portions of the width-directional opposite edges of the body are made of fabric having higher softness than fabric of a central portion of the body.  
	However, in the same field of endeavor, MacEwan teaches (Figures 9-10) wherein the width-directional opposite edges of the body are configured in a form in which the width-directional opposite edges are woven at lower density than a central portion of the body (paragraph 71 – “biomedical patch 170 may be produced with various mechanical properties by varying the thickness and/or the fiber density of the biomedical patch 170 by operating electrospinning system 100 for relatively longer or shorter durations”, paragraphs 81 and 88). Low density materials are light and flexible, translating to a higher softness of material. On the other hand, high density materials are harder and offer higher strength and resistance to heat, therefore having a lower softness (see NPL attached).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Soo/Dudai/Ducharme for the varying softness of material as taught by MacEwan for the purpose of utilizing both high and low softness within the band body. The benefit of both qualities results in easy maneuvering of the band’s outer edges as to not damage the patient’s anatomy, while at the same time creating a strong interior so the band is structurally sound to hold the device in place.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Soo/Dudai/Ducharme in view of Celermajer et al. (US PGPub 2019/0307459) hereinafter known as “Celermajer.”
With regards to claim 10, Soo/Dudai/Ducharme disclose the apparatus as claimed in claim 6. Soo/Dudai/Ducharme are silent wherein a shock-absorbing substance is applied to the width-directional opposite edges of the body in order to alleviate sharpness or stiffness of the edges.  
However, in the same field of endeavor, Celermajer teaches (Figure 15) wherein a shock-absorbing substance is applied to the width-directional opposite edges of the body in order to alleviate sharpness or stiffness of the edges (paragraph 71).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Soo/Dudai/Ducharme to include the shock-absorbing substance of Celermajer for the purpose of further cushioning and protecting the surface within the patient’s anatomy (paragraph 71 of Celermajer).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        10/19/2022

/KATHERINE M SHI/Primary Examiner, Art Unit 3771